Citation Nr: 1122381	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  09-34 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated as 30 percent disabling.

2.  Entitlement to an increased rating for residuals of a crushing injury to the left 4th and 5th fingers, currently rated as 10 percent disabling.

3.  Entitlement to an increased rating for radiculopathy of the right lower extremity, currently rated as 10 percent disabling.

4.  Entitlement to an increased rating for degenerative disc disease of the lumbar spine, currently rated as 20 percent disabling.

5.  Entitlement to an increased rating for degenerative joint disease of the right knee, currently rated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Mr. S


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran reportedly served on active duty from January 1974 to June 1974; and from March 2003 to August 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran presented testimony at a Board hearing in August 2010.  A transcript of the hearing is associated with the Veteran's claims folder. 

The issues of whether new and material evidence has been received to reopen a service connection claim for a left elbow disability; and entitlement to service connection for a left knee disability were raised by the Veteran at his August 2010 Board hearing.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issue of entitlement to a rating in excess of 30 percent for PTSD is addressed on the merits in the following decision.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's service-connected PTSD is not manifested by a disability picture more nearly approximating occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in excess of 30 percent for the Veteran's service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by letters dated January 2008 and August 2008.                                                                    

The notification substantially complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his PTSD claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  


Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Assist

VA has obtained service treatment records; assisted the appellant in obtaining evidence; afforded the Veteran a psychiatric examination in March 2008; obtained medical opinions as to the severity of the disability; and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the appellant has not contended otherwise.  The Board finds that all duty to assist requirements have been met with regard to the PTDS issue and that the Board may proceed with appellate review of this issue at this time. 

Increased Ratings

The present appeal involves the Veteran's claim that the severity of his service-connected PTSD warrants a higher disability rating.  Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

The Veteran's service-connected PTSD has been rated by the RO under the provisions of Diagnostic Code 9411.  Under this regulatory provision:

A noncompensable rating is warranted when a mental condition has been diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  

A 10 percent rating is warranted when the Veteran experiences occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  

a 30 percent disability rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

a 50 percent is warranted if the Veteran experiences occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent is warranted when the Veteran experiences occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.   

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of closest relatives, own occupation, or own name

The Board recognizes that the Court in Mauerhan v. Principi, 16 Vet.App. 436 (2002), stated that the symptoms listed in VA's general rating formula for mental disorders is not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  However, the Court further indicated that without those examples, differentiating a 30 percent evaluation from a 50 percent evaluation would be extremely ambiguous.  Id at 442.  

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination. 38 C.F.R. § 4.126(a).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment. 38 C.F.R. § 4.126(b).

At the Veteran's August 2010 Board hearing, he testified that he receives treatment for PTSD approximately every three months.  He also stated that he completed two PTSD classes to help him with his anger issues.  He testified that he is particularly having trouble with his memory (spelling, remembering people's names, etc.).  He stated that his memory problems affected his ability to retain his job as a firefighter.  Additionally, he stated that his relationship with his wife is in bad shape due to PTSD.  

The Veteran underwent a VA examination in March 2008.  The claims file was reviewed in conjunction with the examination.  The examiner noted that the Veteran's most recent compensation and pension examination occurred in January 2005; and that the examiner assessed a Global Assessment of Functioning score of 44.  The examiner also noted that the Veteran has received treatment for PTSD since June 2007; that he has been prescribed fluoxetine and bupropion; and that his GAF score has consistently been documented at 55.  

The Board notes that a GAF of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social occupational or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well with some meaningful interpersonal relationships.  A GAF of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF of 41-50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF of 31-40 indicates some impairment in reality testing or communication (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  A GAF of 21-30 indicates behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g. sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g. stays in bed all day; no job, home, or friends.) American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) (Fourth Edition); see 38 C.F.R. § 4.130 (2010).

The March 2008 examiner noted that the Veteran has never been hospitalized for a mental disorder; that the Veteran is being treated with anti-depressants; and that he is attending group therapy (with fair results).  The Veteran reported that he lives with his wife of 31 years; but that their marriage is "not too good" right now.  He stated that they have been arguing frequently over money.  There have been no incidents of domestic violence since 2005; but their arguments are filled with tension and yelling.  They have talked about separating but had not made any active plans.  The Veteran reported that he has good relationships with all three of his grown children (one of whom lives with him and his wife).  The Veteran also reported pretty good relationships with his parents and his sister.  He reported that he does not have any friends outside of this family because civilians get on his nerves easily.  He reported difficulty interacting with them; and he endorsed leaving such settings before a negative event occurs.  He has been in several verbal altercations since 2005.  The Veteran reported that he is employed as a firefighter but that he is not engaged in active employment due to health problems.  His duties consist solely of answering phones.  He reported that he lost two weeks of work in the past year.  He planned to retire in 6-8 weeks.   

Upon examination, the Veteran was casually dressed.  He seemed lethargic and fatigued.  His speech was slow; but clear and coherent.  His affect was constricted; and his mood was anxious and depressed.  He was oriented to person and place; but he was off on the time (by 2 days and 2 1/2 hours).  He had a paucity of ideas, including homicidal ideation, ruminations, and paranoid ideation.  He was able to understand the outcome of his behavior and that he has a problem.  He reported recurrent nightmares about combat that have improved on his current medication.  He reported that he gets 3-4 hours of sleep per night.  He awakens frequently and has occasional initial insomnia.  He denied hallucinations; and he did not display any inappropriate behavior.  He reported some compulsiveness regarding checking locks.  Some mornings while on his way to work, he has returned home to recheck on locks.  This has caused him to be late.  He reported occasional panic symptoms.  He had thoughts of harming others, but has managed not to act on them because he removes himself from any risky situations.  He has had no episodes of violence.  He had no suicidal ideation; and he had good impulse control.  He was able to maintain personal hygiene.  There was a moderate problem with activities of daily living.  His memory was mildly impaired.  

The examiner found that the Veteran had recurrent and intrusive distressing recollections of combat.  The Veteran avoids thoughts, feelings, and conversations associated with the trauma.  He feels detached and estranged from others; and he had a restricted range of affect.  He suffered from irritability, outbursts of anger, hypervigilance, and exaggerated startle response.  The Veteran felt angry, agitated, and depressed when he is reminded of combat.  The examiner diagnosed the Veteran with chronic, moderate to severe PTSD, and assessed a GAF of 50.  

Since the March 2008 examination, the Veteran has been treated every three months on an outpatient basis, and has consistently been assessed a GAF score of 58.  In May 2008, he noted improved cognition and a small improvement in mood.  He denied anger, crying spells (except very rarely), suicidal ideation, hopelessness, and guilt.  He stated that he has not been able to work as a firefighter since being diagnosed with carcinoma of the prostate.  In August 2008, he reported an improvement in temperament, fewer nightmares, less anger, and a greater ability to socialize.  He reported that he likes to go to the Operation Iraqi Freedom clinic where he can meet fellow Veterans.  In January 2009, the Veteran reported increased anger.  He denied any acts of physical aggression.  He reported nightmares on an almost daily basis.  His wife has told him that he has hit her in his sleep on a couple of occasions.  

In June 2009, the Veteran reported a significant improvement in sleep.  He denied nightmares and was well rested.  He reported increased anger and being mistrustful of others. However, he also reported that participation in group therapy has helped him deal with anger appropriately.  He denied panic attacks.  In September 2009, he reported that his mood and PTSD symptoms have improved; but that he still has bad days.  Speech rate and rhythm were reported to be normal.  He denied suicidal and homicidal ideation.  He reported nightmares 1-2 times per month.  He stated that he has been isolating himself from others because he cannot deal with civilians.  He reported that he is getting divorced, and that it is his lone stressor.  He retired from the fire department last year.  

In each outpatient examination since March 2008, the Veteran's speech was goal oriented and articulate.  He had a full range of affect that was congruent with mood.  His thought process was linear and logical.  His thought content was appropriate.  He consistently denied suicidal and homicidal ideation.  His attention span and concentration was adequate.  His memory was intact; and his insight, judgment, and impulse control were good/appropriate.  

In order to warrant a rating in excess of 30 percent, the Veteran's disability must be manifested by a disability picture which more nearly approximates occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

The Board again stresses that the symptoms listed in the rating criteria are just examples.  It is not unusual to find that certain symptoms listed for different ratings may be demonstrated, and such is the case with the Veteran's medical picture.  However, after reviewing the totality of the evidence, the Board is compelled to conclude that the preponderance of the evidence is against a finding that the criteria for the next higher rating of 50 percent have been met.  Although a symptom or two listed under the 50 percent criteria are arguable demonstrated on occasion, the overall disability picture clearly falls within the scope of the criteria for the current 30 percent rating.  The Veteran does suffer from a depressed mood and some anxiety and suspiciousness, but these are contemplated by the 30 percent rating.  The same holds true for his memory loss which is essentially mild.  He exhibits routine behavior, self-care, and his conversation is for the most part normal.  There are no problems with speech, panic attacks more than once a week, impaired judgment or abstract thinking.  Although the record shows that the Veteran was undergoing a divorce, it also shows effective relationships with his three grown children, his sister, and his parents.  He also attends group therapy, and has stated that he likes to go to the Operation Iraqi Freedom clinic where he can meet fellow Veterans.  

There is no doubt that the Veteran suffers from some occupational and social impairment.  However, the level of impairment more closely resembles the symptoms enumerated under the rating criteria for a 30 percent rating.  The Veteran testified that his main symptom is memory loss.  However, neither his own testimony nor the medical records reflect memory loss to the degree contemplated by the 50 percent rating criteria (e.g., retention of only highly learned material, forgetting to complete tasks).  The treatment records reflect that the Veteran's memory loss has been no more than mild (and therefore consistent with a 30 percent rating).  With regards to establishing and maintaining effective work and social relationships, the evidence reflects that the Veteran was employed as a firefighter.  His retirement was not predicated on his inability to maintain effective relationships with his co-workers; but because he could not handle the physical aspects of the job due to physical disabilities (particularly his carcinoma of the prostate).  

The Board finds that a preponderance of the evidence is against a rating in excess of 30 percent at this time.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for a rating in excess of 30 percent for PTSD must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).
  
The potential application of various provisions of Title 38 of the Code of Federal Regulations have also been considered but the record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1).  However, as discussed above, the evidentiary record in this case persuasively shows that the Veteran's symptoms squarely match the type and degree of the examples set forth under the criteria for the current 30 percent schedular rating.  Consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is not appropriate in such a case where the rating criteria reasonably describe the Veteran's disability level and symptomatology.  See generally Thun v. Peak, 22 Vet.App. 111 (2008).  The Board therefore finds that referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is not warranted in this case.  


ORDER

Entitlement to a rating in excess of 30 percent for the Veteran's PTSD is not warranted.  To this extent, the appeal is denied.


REMAND

The Board notes that the most recent examinations of the Veteran's spine, right lower extremity, and fingers of the left hand, took place in 2008.  

While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  In this case, the Veteran testified at his August 2010 Board hearing that the physical disabilities at issue have worsened.  As such, the Board finds that new examinations are warranted.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should schedule the Veteran for appropriate VA examination(s) for the purpose of determining the current severity of the radiculopathy of the right lower extremity, degenerative disc disease of the lumbar spine, degenerative joint disease of the right knee, and the disability to his left 4th and 5th fingers.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any special tests deemed medically advisable should be conducted (including x-rays of the left hand).  

Examination findings should be reported to allow for application of pertinent VA rating criteria.  Range of motion testing should be conducted, and if possible, the examiner should report (in degrees) the point in range of motion testing where motion is limited by pain.  If possible, the examiner should also offer an opinion as to the degree of additional functional loss (if any) due to weakness, fatigue, and incoordination, including during flare-ups.
 
2.  After completion of the above, the RO should review the expanded record and determine if the benefits sought can be granted.  The RO should then furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


